Citation Nr: 1434553	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for bruxism.

3.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

4.  Entitlement to a compensable initial rating for scars of the breasts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2001 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran initially claimed service connection for "TMJ with bruxism."  See VA Form 21-526.  However, because the Board finds that service connection is warranted for bruxism, but not for TMJ, the Board has recharacterized the claim as two separate issues, as shown on the title page.

The issue of entitlement to a compensable initial rating for scars of the breasts is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether a bilateral foot disability, diagnosed as hallux valgus, is related to active service.

2.  Bruxism had its onset during active service.

3.  The most probative and competent evidence of record does not reflect a current diagnosis of TMJ.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability, diagnosed as hallux valgus, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for bruxism are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for TMJ are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to bruxism and the bilateral foot disability, diagnosed as hallux valgus, the Board is granting in full the benefits sought on appeal.  Accordingly, no discussion of VA's duty to notify and assist is necessary. 

With regard to TMJ, a VA letter issued in December 2009 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's service treatment records and VA medical treatment records have been obtained and associated with the claims file.  The Veteran was provided a VA examination in August 2010.  The Board finds that the examination is adequate.  The examiner reviewed the claims file, examined the Veteran, and provided the necessary information regarding the bruxism and bilateral foot issues on appeal.  With respect to any opinion regarding the etiology of TMJ, such is not required as the most probative and competent evidence does not reflect a diagnosis of TMJ at any point during the appeal period or in proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Bilateral Foot Disability

With regard to a bilateral foot disability, the Board finds that service connection for a bilateral foot disability is warranted.  At an August 2010 VA examination, the Veteran reported pain, swelling, and numbness in her feet that began during active service when she started wearing boots.  A radiograph of the Veteran's bilateral feet revealed mild bilateral hallux valgus with probable soft tissue bunion formation.  The VA examiner diagnosed the Veteran with bilateral hallux valgus.

However, the service treatment records (STRs) are absent for any documentation of pain or other symptoms related to the Veteran's feet.  Nonetheless, the Veteran is competent to report her symptoms of pain. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran reported foot pain within approximately one month after separation from active service.  See VA Form 21-526 received in December 2009.  She again reported pain at the August 2010 VA examination, which was approximately 9 months after separation from active service.  The VA examiner diagnosed the Veteran with bilateral hallux valgus.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, although there is no evidence of complaints of or treatment for foot pain during active service, the Veteran began complaining of pain almost immediately after separation and has noted her use of boots during service as the cause of that pain.  The Board considers the Veteran to be competent and credible with respect to her reports of pain since service.  The evidence is in relative equipoise as to whether the Veteran's disability is related to service.  The Board will resolve the benefit of the doubt in the Veteran's favor and grant service connection for a bilateral foot disability, diagnosed as hallux valgus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bruxism

With regard to bruxism, the Board finds that service connection for bruxism is warranted.  The STRs indicate that the Veteran was diagnosed with bruxism during service.  At an August 2010 VA examination, the Veteran was noted to have worn facets on the first pre-molars, canines, and incisors.  A panoramic radiograph revealed some flattening of the condylar heads and respective articular eminences.  At the VA examination, the Veteran reported nocturnal bruxism for which she had been given an occlusive guard.

Therefore, in light of in-service finding of bruxism, as well as the current evidence of bruxism, including the August 2010 radiograph showing some flattening of the condylar heads and respective articular eminences, the Board finds that bruxism had its onset during the Veteran's active service.  Service connection for bruxism is granted.  38 C.F.R. § 3.303.

TMJ

With regard to TMJ, the record does not show that there is a current disability.  If a disability existed at any point during the appeal period or in close proximity to the claim for service connection, it will be considered a current disability even if it has since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007), Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, although TMJ is noted in the STRs, the evidence does not reflect persistent or recurrent symptoms of TMJ.

Evidence dated during the appeal period is absent for a current diagnosis for TMJ.  Specifically, the August 2010 VA examination indicates that the Veteran had no symptoms consistent with TMJ.  The VA examiner noted that the Veteran reported occasional popping of her right temporomandibular joint, but reported no associated discomfort.  On examination, the Veteran reported no areas of discomfort over the temporomandibular joints bilaterally and had no mandibular deviation during functional movements.  There are no other treatment records dated during the appeal period indicating any treatment for or a diagnosis of TMJ.  Therefore, the Board finds the VA examiner's August 2010 opinion to be most probative because the examiner reviewed the claims file, specified the evidence considered and reviewed, and described objective findings to support the conclusion that the Veteran does not currently have TMJ.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue under discussion here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Specifically, although the Veteran is competent and credible as to her reports of pain and occasional popping of the temporomandibular joints, the Veteran has not been shown to possess the medical expertise or knowledge to diagnose a disability such as TMJ.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for TMJ.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim is denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the bilateral foot disability, diagnosed as hallux valgus, is granted.

Entitlement to service connection for bruxism is granted.

Entitlement to service connection for TMJ is denied.


REMAND

In December 2009, the Veteran filed a claim for service connection for scars of the breasts.  An October 2010 rating decision granted the claim for service connection, and assigned a noncompensable initial rating, effective November 6, 2009.  In April 2011, the Veteran submitted correspondence indicating that she did not feel her rating reflected the extent of her painful scars.  The Board finds that the Veteran's correspondence submitted in April 2011 can reasonably be construed as a timely notice of disagreement (NOD) with the disability rating assigned by the October 2010 rating decision.  The Veteran has not been issued a corresponding statement of the case (SOC) for the issue.  Because a timely NOD as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case with respect to the issue of entitlement to a compensable initial rating for service-connected scars of the breasts.  The Veteran should be informed that she must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  If a timely substantive appeal is filed, all appropriate action must be completed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


